Citation Nr: 1115806	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-32 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for hypertension, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel





INTRODUCTION

The Veteran had active military service from October 1979 to July 2000, when he retired from the U.S. Navy.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hypertension, finding that the Veteran had not submitted new and material evidence to reopen the previously denied claim.  The RO later reopened the claim, however, in the June 2008 Supplemental Statement of the Case (SSOC).  Irrespective of the RO's actions, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for hypertension.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran requested a Board hearing on his VA Form 9.  He later elected to have a Decision Review Officer (DRO) hearing instead of a Board hearing in December 2007.  The Veteran apparently was scheduled for an RO hearing in April 2008, but requested that the hearing be rescheduled.  The Veteran was scheduled for another RO hearing in June 2008.  A hand-written note on the notice form notes that the Veteran withdrew his hearing request in June 2008.


FINDINGS OF FACT

1.  In an October 2001 rating decision, the RO denied service connection for hypertension.  The Veteran did not appeal that rating decision, and it became final.

2.  Evidence received since the final October 2001 RO decision is new, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  The evidentiary record shows a current diagnosis of hypertension, a finding of labile hypertension in service, competent and credible evidence of symptoms of very high blood pressure within one year after military service, and a medical opinion relating the present diagnosis of hypertension to the Veteran's hypertension in service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for hypertension has been received, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

2.  The Veteran's hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  In view of the disposition herein, additional discussion of those procedures is unnecessary, as any defect in the notice or assistance provided to the Veteran constituted harmless error.

II.  New and material evidence

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 200 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

As noted above in the Introduction, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Barnett v. Brown, supra, aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

With the above criteria in mind, the procedural history and relevant evidence will be summarized.  The RO originally denied service connection for hypertension in October 2001, on the basis that there was no clinical diagnosis of hypertension.  Because the Veteran did not appeal that rating action to the Board, which he had the right to do under the law, it became final.  

In May 2006, he filed a request to reopen his claim.

Evidence considered at the time of the last final rating decision included the service treatment records (STRs) documenting findings of elevated blood pressure readings and an April 2001 VA examination report showing blood pressure readings within normal limits.  

Evidence received since the last final rating decision includes VA and private treatment records documenting a history of hypertension, and a private medical opinion dated in June 2008 opining to the effect that, based on review of the STRs, hypertension should have been diagnosed in service. 

The Board views the evidence submitted since the October 2001 rating decision as being new and material because, assuming it to be credible, it shows that the Veteran has a present hypertension diagnosis and includes a medical opinion relating the Veteran's current hypertension to his military service.  Therefore, it bears directly and substantially upon the specific matter under consideration, and is so significant as to warrant reconsideration of the merits of the claim on appeal.  See Hodge, supra.  Thus, this evidence is new and material, and we may reopen the appellant's claim of entitlement to service connection for hypertension.

III.  Service Connection

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In this, as in any other case, it remains the duty of the Board as the fact finder to determine credibility in any number of contexts, whether it has to do with testimony or other lay or other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).

The U.S. Court of Appeals for the Federal Circuit held in Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006), that the Board is obligated to determine whether lay testimony is credible in and of itself, and the Board may weigh the absence of contemporary medical evidence against lay statements.

The Board is not permitted to reach medical determinations without considering independent medical evidence to support our findings, and must cite to competent evidence of record to support such conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), under Diseases of the Arteries and Veins. These must be confirmed by readings taken two or more times on at least three different days. Id.

The Veteran's STRs show periods of elevated blood pressure readings during the Veteran's naval career of over 20 years, specifically with the diastolic blood pressure ranging from the 80s to 90mm.  In September 1982, it was noted that he had a history of high blood pressure.  A finding of labile hypertension was shown on an STR in November 1986.  In January 1993, the Veteran was seen in the emergency room with complaints of musculoskeletal chest pain.  His blood pressure readings were 163/110 and 152/92.  A March 1999 STR notes a finding of questionable hypertension.  At the Veteran's retirement physical in March 2000, a finding of borderline high blood pressure, NCD (not considered disqualifying), was shown.

After service, the Veteran underwent a VA examination in April 2001.  The examiner noted a history of borderline high blood pressure and a blood pressure check at the time of retirement in March 2000, showing 141/71.  The Veteran denied any shortness of breath or ankle edema.  There had been some chest pains but they had been related to his reflux rather than being cardiac in nature.  Objective findings showed that sitting blood pressure was 140/80, standing blood pressure was 138/70, and blood pressure supine was 138/76.  On medical diagnosis and discussion, the examiner determined that the Veteran showed a mild systolic hypertension on his retirement physical but his three blood pressure readings on present examination were normal.  The examiner noted that she would complete the evaluation with a resting electrocardiogram and a return for blood pressure check in three days.  It was then noted that the EKG was normal; however, there was no further mention of an evaluation for blood pressure.

In May 2002, a private treatment record notes a blood pressure reading of 140/110.

A January 2006 VA treatment record shows the Veteran stated that he had had hypertension for four to five years.  On physical examination, the blood pressure reading was 144/86.  The assessment was hypertension.  The blood pressure was mildly elevated that day, but his readings were reportedly better controlled when he checked at the drug store.

The Veteran stated in November 2006 that shortly after he retired from the Navy he was seen by a VA nurse who told him that he had very high blood pressure.

A private physician submitted a hand-written note on a prescription pad in June 2008 noting that the Veteran had been diagnosed with hypertension during his visits at his clinic and that, after a review of the Veteran's military records, the Veteran most likely had hypertension at that time and should have been diagnosed with hypertension earlier.

Reviewing the evidence of record, the Board finds that the evidence is favorable to the Veteran's claim; or at the least, the negative and positive evidence are equally balanced.  

The record shows a present diagnosis of hypertension as noted on treatment records dated in 2006 and 2008.  The STRs show periodic findings of elevated diastolic blood pressure readings including two readings within the "hypertensive range" under Diagnostic Code 7101 of 163/110 and 152/92 in January 1993, and at least one finding of labile hypertension in November 1986.  The April 2001 VA examiner also found that the Veteran had mild systolic hypertension at his retirement physical.  

Two years after service, a May 2002 treatment record shows a blood pressure reading of 140/110.  The Veteran also reported that a VA nurse told him he had elevated blood pressure right after his retirement from service and reported on a January 2006 treatment record that he had hypertension for four to five years.  

The Veteran has consistently reported that he had a history of hypertension since soon after his retirement from service.  His statements are considered credible.  Moreover, he is competent to report that which he can observe or experience, such as a nurse telling him he has very high blood pressure.  While a hypertension diagnosis was not shown within the first post-service year, he was shown to have readings within the hypertensive range less than two years after service, in May 2002.  Moreover, in addition to the finding of labile hypertension in service, the April 2001 VA examiner that the Veteran had mild systolic hypertension at the time of his retirement from the Navy in March 2000.  

Finally, a private physician has submitted an opinion in June 2008, based on review of the STRs, that the Veteran likely had hypertension in service and should have been diagnosed earlier.

In summary, the record shows a current diagnosis of hypertension, a finding of labile hypertension in service, competent and credible evidence of symptoms of very high blood pressure within one year after military service, and a medical opinion relating the present diagnosis of hypertension to the Veteran's hypertension in service. 

For these reasons, the Board finds that reasonable doubt is presented by the evidence, and such doubt is resolved in the Veteran's favor so that service connection for his hypertension is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra. 


ORDER

New and material evidence has been received to reopen the service connection claim for hypertension, and the reopened claim is granted.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


